IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,575


EX PARTE ANTONIO DAVILA JIMENEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1990CR4654 IN THE 187th DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of felon in
possession of a weapon and sentenced to thirty years' imprisonment. 
	Applicant contends that his conviction in this case is void.  Specifically, Applicant alleges
that a prior rape of a child conviction was used as a predicate felony to charge him with the offense
of felon in possession of a weapon.  He claims that he successfully challenged the rape of a child 
conviction, inasmuch as that conviction was subsequently set aside and the charge dismissed.  We
order that this application be filed and set for submission to determine whether the subsequent
vacation and dismissal of the predicate felony in this cause renders the conviction void.  The parties
shall brief these issues.
	The trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant. 
Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the date
of this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court on or before September 12,
2011.

Filed: June 15, 2011
Do not publish